


Exhibit 10.6.4




Summary of 2016 Incentive Plans


On December 15, 2015, the Human Resources Committee (the “Committee”) of the
Pinnacle West Capital Corporation (“Pinnacle West” or the “Company”) Board of
Directors (the “Board”) approved the Pinnacle West 2016 CEO Annual Incentive
Award Plan (the “PNW Plan”), which provides an incentive award opportunity for
Donald E. Brandt, the Chairman of the Board, President, and Chief Executive
Officer of Pinnacle West and the Chairman of the Board, President and Chief
Executive Officer of Arizona Public Service Company (“APS”).  On December 16,
2015, the Board, acting on the recommendation of the Committee, approved the APS
2016 Annual Incentive Award Plan (the “APS Plan”), which includes an incentive
award opportunity for Mark A. Schiavoni, Executive Vice President and Chief
Operating Officer, James R. Hatfield, Executive Vice President and Chief
Financial Officer and David P. Falck, Executive Vice President and General
Counsel and the APS 2016 Annual Incentive Award Plan for Palo Verde Employees
(the “Palo Verde Plan”), which includes an incentive award opportunity for
Randall K. Edington, Executive Vice President and Chief Nuclear Officer. 
    
No incentive payments will be awarded under the PNW Plan or the APS Plan unless
Pinnacle West, with respect to Mr. Brandt, or APS, with respect to
Messrs. Schiavoni, Hatfield and Falck, each achieves a specified threshold
earnings level.  The Committee will evaluate the impacts of unusual or
nonrecurring adjustments to earnings in determining whether any earnings level
has been met for purposes of the PNW Plan and may make adjustments to reflect
such impacts. Earnings impacts of actions of the Arizona Corporation Commission
in the PNW Plan year are excluded.


Mr. Brandt’s incentive award opportunity is based 62.5% on Pinnacle West’s 2016
earnings, and 37.5% on the achievement of performance goals established for all
business units of APS. Mr. Brandt has an award opportunity of 50% of his base
salary if the threshold earnings level is met. If Pinnacle West earnings exceed
the threshold level, Mr. Brandt’s award opportunity increases proportionately by
up to an additional 75% of his base salary. To the extent certain business unit
performance goals are met, Mr. Brandt has a further award opportunity of up to
75% of base salary. The business unit performance indicators for Mr. Brandt are
in the functional areas of customer service, transmission and distribution,
fossil generation, corporate support services and performance of the Palo Verde
Nuclear Generating Station (“Palo Verde”). In no event may Mr. Brandt’s award
exceed 200% of his base salary.


The award opportunities for Messrs. Schiavoni, Hatfield and Falck under the APS
Plan are based on the achievement of specified 2016 APS earnings levels and
specified business unit performance goals.  Mr. Schiavoni has a target award
opportunity of up to 75% of his base salary, Mr. Hatfield has as a target award
opportunity of up to 70% of his base salary and Mr. Falck has a target award
opportunity of up to 65% of his base salary.  Messrs. Schiavoni, Hatfield and
Falck may earn less or more than the target amount, up to a maximum award
opportunity of 150% of base salary for Mr. Schiavoni, 140% for Mr. Hatfield and
130% for Mr. Falck, depending on the achievement of the earnings and business
unit performance goals separately or in combination, and before adjustment for
individual performance.  The business unit performance indicators that will be
considered for Messrs. Schiavoni, Hatfield and Falck are derived from the APS
critical areas of focus, as provided in its Core Strategic Framework, in the
functional areas of employees, operational excellence, environmental
stewardship, customers & communities and shareholder value.  The Committee may
adjust targets under the APS Plan to reflect unusual or nonrecurring adjustments
to earnings that arise in the APS Plan year, including ACC rate-related impacts.






--------------------------------------------------------------------------------




The award opportunity for Mr. Edington under the Palo Verde Plan is based on the
achievement of specified 2016 APS earnings levels and specified business unit
performance goals. No incentive payment will be awarded to Mr. Edington under
the APS earnings portion of the Palo Verde Plan unless Palo Verde achieves
specified business unit performance goals and APS achieves a target threshold
earnings level.  The business unit performance indicators for Mr. Edington under
the Palo Verde Plan are in the functional areas of employees, operational
excellence, performance improvement and shareholder value.  Mr. Edington has a
threshold award opportunity of 16.3% of his base salary, a target of 65% of his
base salary, and up to a maximum of 130% of his base salary, depending on the
achievement of the earnings and business unit performance goals, separately or
in combination, and before adjustment for individual performance.


In addition, consistent with Mr. Edington’s letter agreement regarding his
employment, the Board approved a separate compensation opportunity for
Mr. Edington of up to $125,000 upon the achievement of specific performance
measures tied to Palo Verde operations performance and regulatory evaluations.


Any awards for Messrs. Brandt, Edington, Schiavoni, Hatfield and Falck will be
subject to potential forfeiture or recovery to the extent that will be called
for by the Company’s clawback policy.






